Citation Nr: 0930394	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for 
hyperthyroidism/hypothyroidism, claimed as secondary to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran had active service from April 1975 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office n 
Portland, Oregon.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2005.  A transcript of the hearing 
has been associated with the claim file.

In September 2005, the Board denied the veteran's claim.  In 
December 2007 the Court of Appeals for Veterans Claims 
(Court) issued a memorandum decision which vacated the 
Board's decision and remanded for further proceedings.  In 
July 2008 the Board remanded the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

In a Board remand of July 2008 the RO was requested to 
schedule the veteran for a VA examination and ask the 
examiner to " [u]pon examination and review of the claims 
folder, to include the service records and lay statements . . 
. specifically indicate whether the veteran experienced 
symptoms of hyperthyroidism or any thyroid disability in 
service."  

In a VA opinion of August 2008 and an addendum to the opinion 
of October 2008, the examiner provided an opinion as to 
whether the veteran's current thyroid disorder is related to 
any injury or disease in service.  However, the examiner 
failed to provide an opinion regarding whether any of the 
symptoms described by the veteran and documented in the 
service treatment records, were symptoms of hyperthyroidism 
or any other thyroid disability.  Therefore, the Board finds 
that the Board's order was not fully complied with and 
unfortunately, this case must be remanded once again.  

Accordingly, the case is REMANDED for the following action:

The RO should request an opinion from 
the VA examiner who provided the August 
2008 and October 2008 opinions or a 
different VA examiner as to whether the 
veteran experienced symptoms of 
hyperthyroidism or any other thyroid 
disability in service.  If the examiner 
determines that a thyroid disorder was 
not present during service, such fact 
must be noted in the report.  The 
examiner should provide a rationale for 
any opinion provided.  The claims 
folder must be made available to the 
examiner.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




